DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is responsive to the Remarks filed on October 21, 2022. Claims 1-4 and 7-8 are pending.

Response to Arguments
Applicant's arguments filed October 21, 2022 have been fully considered but they are not persuasive. Applicant argues that Combs (US 2020/0017228) does not teach the third and fourth modes of operation (see page 5). Applicant further argues that Knapp discloses an electric fan which is used in electric drives not in counter-rotating systems which include a combustion engine and an electric motor (pages 5-6).
The Examiner maintains that Combs teaches the fourth mode of operation. Combs discloses the electric motor is configured to operate in a fourth drive mode to recover energy by windmilling (see par. 59 “Electric propulsion components 706 may be configured to control electric propulsion system 710 to capture regenerative power during descent and/or landing of parallel hybrid aircraft 701”). Regarding the third mode of operation, the Examiner agrees that not of all of the limitations are taught since Combs does not disclose reversing the direction of rotation to provide a reverse thrust. As set forth in the rejection, Combs does establish specific operations with combustion engine set to a minimum power level: Combs discloses a third drive mode, the electric motor provides a thrust and the combustion engine is set to a minimum power (Combs par. 12, see “combustion propulsion system may be idle and/or on standby while the electric propulsion system is providing propulsion and/or thrust”, also see par. 59 “electric propulsion component 706 may be configured to control electric propulsion system 710 to supplement (above the low-power mode) the limited amount of power provided by combustion propulsion system 712”, and see par. 60 “Combustion propulsion component 707 may be configured to control combustion propulsion system 712 to provide a limited amount of power during forward flight of parallel hybrid aircraft 701 at the cruising altitude”). As noted in the rejection, Combs does not disclose the reversing of the direction of rotation to provide a reverse thrust, however providing a reverse thrust is obvious in view of the secondary reference.
In response to applicant's argument that Knapp (US 2018/0134400) is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Knapp is in the field of applicant’s endeavor of a hybrid aircraft propulsion, and is reasonably pertinent to the particular problem with which applicant was concerned of aircraft efficiency and incorporation of electrical motor/drives into an aircraft propulsion system. Knapp includes hybrid engines with combustion engines (as generators, see Fig. 7) and electric motors to drive the propulsion system. Knapp is further directed to improving the efficiency (see par. 557 “a 60-80% lower DOC than conventional aircraft”, and efficient operation of electrical propulsion systems (see pars. 569-570). The particular operations and designs of the electrical propulsion system of Knapp directly relate to the problems which applicant was concerned. Accordingly, the Examiner maintains that Knapp is analogous prior art.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, Knapp describes an operation of an electric drive system in a reverse thrust by reversing the motor direction of rotation. Incorporating this operation of the propulsion system of Combs would provide additional functionality with idling combustion engine. As noted in Knapp, reverse rotation operation of the electric fan during taxing provides reversing and reduces the need for airport operation infrastructure, and enables reduced stopping distances (see Knapp par. 195).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1, 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Combs (US 2020/0017228) in view of Knapp (US 2018/0134400). 
In regards to claim 1, Combs discloses a rotating assembly (Figs. 4, 5c) comprising: 
a first rotating part (408, 508C); and 
a second part (406, 506C); 
wherein the first rotating part is rotatable relative to a second part and the first and second parts are mounted on a common axis (pars. 49, 52, Figs. 4, 5c);
wherein the first rotating part and the second rotating part are each driven by its own drive for causing rotation thereof (Figs. 4, 5C, par. 49 “not mechanically coupled”, par. 53),
wherein the drive for the rotating part is a combustion engine (410C, 510C) and the drive for the second rotating part is an electric motor (402, 502C) connected to drive the second part, 
whereby in a first drive mode, the combustion engine rotates the first part in first direction relative to the axis while the electric motor drives the second part in a second, opposite direction relative to the axis (pars. 9, 31, par. 52, “contra-rotating”) and in a second drive mode, the combustion engine rotates the first part in the first direction and the electric motor does not drive the second part in the second, opposite direction (pars. 58-59, note that the electric motor may operated in “idle”, or to “capture regenerative power”);
wherein, in a third drive mode, the electric motor provides a thrust and the combustion engine is set to a minimum power (in taxiing the electrical propeller provides thrust while the combustion engine is in idle or standby, see pars. 12, 59-60); and
wherein the electric motor is configured to operate in a fourth drive mode to recover energy by windmilling (par. 59, see ”capture regenerative power”).
Combs does not disclose that the electric motor reverses the direction of rotation from the second direction to the first direction to provide a reverse thrust.
Knapp discloses a propeller system (Fig. 6) with an electric motor that reverses the direction of rotation from the second direction to the first direction to provide a reverse thrust (par. 195, note that during ground operations, reverse thrust is enabled by reversing the motor direction or rotation).
Combs discloses an aircraft propulsion system with the third mode having an electric motor that provides thrust during ground operations, however does not disclose reversing a direction of rotation from the second direction to the first direction to provide a reverse thrust. Knapp, which is also directed to an electrical propulsion system for an aircraft, discloses reversing the motor direction of rotation to provide a reverse thrust which reduces the need for airport operation infrastructure (par. 195). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the rotating assembly of Combs by providing the electric motor reverses the direction of rotation from the second direction to the first direction to provide a reverse thrust, as taught by Knapp, to reduce the need for airport operation infrastructure (Knapp par. 195).
In regards to claim 4, Combs discloses an aircraft (par. 49, 52, Figs. 4, 5c) and the modified aircraft propulsion system of Combs comprises the first and second rotating parts are counter-rotating propellers of an aircraft (pars. 9, 31, par. 52, “contra-rotating”).
	In regards to claim 7, the modified aircraft propulsion system further comprising a turbo fan assembly (with ducted fan(s) and/or propeller(s), compressor, combustor, and turbine, see pars. 7, 32), wherein the first and second rotating parts are fans of the turbo fan assembly (pars. 7, 32).

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Combs (US 2020/0017228) in view of Knapp (US 2018/0134400), and in further view of Ribarov (US 2013/0174533).
	In regards to claims 2-3, the modified aircraft propulsion system of Combs contains all of the claimed elements except in the second mode, the electric motor stops rotation of the second part, and rotates the second part in the first direction.
	Ribarov discloses a propulsion mode with an electric motor (24) drives a secondary rotor (14) co-rotation (pars. 54, 58) and stops rotation of the second rotor (par. 58, when switching par. 58).
	Combs discloses an electric motor, however does not disclose selectively operating the electric motor in co-rotation or stopping the rotation of the second rotor. Ribarov, which is also directed to a hybrid propulsion system discloses the secondary electric motor stops rotation of the second part, and rotates the second part in the first direction (same direction), which provides additional braking capability (par. 60). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the aircraft propulsion system of Combs by providing the electric motor stops rotation of the second part, and rotates the second part in the first direction, as taught by Ribarov, to provide additional braking capability (par. 60). 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Combs (US 2020/0017228) in view of Knapp (US 2018/0134400) in view of Prouzet (US 2018/0172097).
The modified aircraft propulsion system of Combs contains the electric motor is provided with components (see pars. 6, 29), however Combs does not disclose a friction brake to stop rotation of the second part.
Prouzet discloses a friction brake (10 with pads 20, 22) to stop rotation of a rotating part (braking disc 12 operatively connected to a rotor, par. 51).
Combs discloses an electric motor connected to an aircraft rotor, however does not disclose a friction brake. Prouzet, which is also directed to components for an aircraft rotor, discloses a friction brake which provides an improved mechanical braking system (par. 4). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the rotating assembly of Combs by providing a friction brake to stop rotation of the second part, as taught by Prouzet, to provide an improved mechanical braking system for the rotor (Prouzet par. 4).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        
11/8/2022



/Christopher Verdier/Primary Examiner, Art Unit 3745